DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 10, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe et al (US 2,219,523) in view of Schlipf (US 2013/0056456), Gadkaree et al (US 6,097011), Portmann (US 3,839,623), and Konnik (US 2007/0012470).
Lampe shows the device claimed including a tube-shaped metal sleeve (21), an insulating body (24) arranged in an interior of the metal sleeve, a tunnel-like opening (26) in the insulating body, an electrical heating element in the opening, a connecting wire (28) that is in contact with the electrical heating element, and the electrical heating 
Schlipf shows it is known to provide a heating element having a high resistance that would generate a desired resistance heating wherein Schlipf further shows a connecting wire having a low resistance which is known to provide a high electric conductivity, and Schlipf further shows that the heating element has a section that contacts the connecting wire running parallel to each other in an unheated section (II) of the heating device. Also see para [0016].
Gadkaree shows as evidence that a low electrical resistance provides high conductivity (also see column 6, line 66 to column 7, line 3).
	Portmann shows it is known to provide an electric heating element (13) with a terminal (9a, 9b) as an end section wherein the terminal is further connected with a connecting wire having a first  connecting wire (25) contacting the terminal of the electric heating element at an end side of the end section of the heating element and a second connecting wire (23a) that overlaps the end section and the first connection wire in the contact area. Also, see Figure 3; and column 3, lines 38-63. 
	Konnik also shows it is known to make an electrical connection between an electrical conductor/wire end (18) with a connection conductor/wire wherein the 
In view of Schlipf, Gadkaree, Portman, and Konnik, it would have been obvious to one of ordinary skill in the art to adapt Lampe with the heating element having a high resistance to generate resistance heating for the desired heating application wherein the connection wire is made to be highly conductive having a lower resistance so that no significant heating is generated thereto, and the connection wire is provided with a first connection wire and a second connection wire as claimed so that the connection wire can be more securely fixed with the end section/terminal of the electric heating element running parallel with the connection wire as known in the art. 
With respect to claim 2, Schlipf, Portman, and Konnik further shows that the heating element and the connecting wire can be connected via welding. Also, see para [0017[ and [0037] of Schlipf; column 3, lines 51-56 of Portman; and para [0030] of Konnik. It is also noted that the recitation of the resistive welding or ultrasonic welding renders the claim as a product by process claim where the patentability of the product/device does not depend on the method (welding process) of production. Also see MPEP 2113.
With respect to claim 8,  Lampe and Schlipf show it is known to provide the electrical heating element in the form of a U-shaped heating element wherein Schlipf further shows having legs of the U-shaped heating element are provided in the insulating body.  

	With respect to claim 11, Portman further shows the first and second connecting wires (23a, 25) that are connected to a first leg or terminal of the electrical heating element wherein it is known to provide the heating element having a U-shape as illustrated by Schlipf (Figure 1).
	With respect to claim 13, Lampe shows the contact area where the connecting wire contacts the electrical heating element is in the ceramic insulating compound as illustrated in Figure 7. Schlipf also shows a ceramic insulating compound (110) that includes magnesium oxide. 
	With respect to claim 15, Schlipf also shows the heating element having a section (105) that is straight and connected with the connecting wire (107) which is also straight. 
With respect to claim 16, Konnik shows it is known to provide the electrical conductor/wire (18) as a first leg having an end and a top face wherein the connection wire (20) as the first connection wire is positioned in facing engagement that is substantially coaxial with the conductor/wire (18) with the second wire (16) overlapping the first leg and the first connection wire adjacent the first top face. 
	With respect to claim 17, Portman teaches that the connecting wires having the first and second wires can be connected and secured to the first leg/terminal by welding as well as crimping, and it would have been obvious to connect the first connecting wire and the second connecting wire by a first weld and the second connecting wire to the first leg/terminal with a second weld which would further improve a mechanical connection strength there between.  
	With respect to claims 18-20, Schlipf shows the heating element having a U-shape having a first leg and a second leg which are shown by its terminals (204, 205), wherein Portmann shows the connecting wire that further includes third and fourth (23b and 25, respectively) connected to a second leg/terminal of the heating element as well as the first and second connecting wires connected to the first leg/terminal of the heating element. 
Claim 2 is also alternatively rejected under 35 U.S.C. 103 as being unpatentable over Lampe in view of Schlipf, Gadkaree, Portman, and Konnik as applied to claim 1 above, and further in view of Cunningham (US 6,191,400) and Yoshikawa et al (US 2004/0262282).
Lampe in view of Schlipf, Gadkaree, Portman, and Konnik shows the device claimed including the overlapping sections of the electrical heating element and of the connecting wire but does not show that the overlapped sections are connected by resistive welding or ultrasonic welding. 
Cunningham shows it is known an electrical heating element and a connecting wire that are welded. 

In view of Cunningham and Yoshikawa, it would have been obvious to one of ordinary skill in the art to adapt Lampe, as modified by Schlipf, Gadkaree, Portman, and Konnik, with the overlapping sections of the electrical heating element and of the connecting wire that are connected by resistive or ultrasonic welding which is known to provide a secure welding connection. 
It is also noted that the recitation of the resistive welding or ultrasonic welding renders the claim as a product by process claim where the patentability of the product/device does not depend on the method (welding process) of production. Also see MPEP 2113.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lampe in view of Schlipf, Gadkaree, Portman, and Konnik as applied to claim 1 above, and further in view of Grendys (US 5,034,595) and Taniguchi et al (US 2002/0170903). 
Lampe in view of Schlipf, Gadkaree, Portman, and Konnik shows the device claimed including a flat surface shown by Konnik as illustrated Figure 1, but it does not show at least one of the sections of the electrical heating element or of the connecting wire being flattened. 
Grendys shows it is known to provide a heating wire with a flattened surface (23) that is connected with a connecting wire (33) as illustrated in Figure 5.  
	Taniguchi shows it is known to provide a connecting wire (16) having a flattened side that contacts and overlaps with a heating element (6) which also has a flattened side shown by a flatted terminal end (9). 

	With respect to claims 4, 5 and 7, Grendys shows the heating element made of a flat wire material, and Taniguchi shows the heating element made of a flat terminal material as well as the flat connecting wire which are arranged one above the other.   
	With respect to claim 6, Portmann shows the connecting wire that further includes third and fourth (23b and 25, respectively) arranged one above the other and as Konnik further showing connection wire having a first connection wire and second connection wires having flat surfaces arranged one over the other, and as Tanigushi show the connection wires (16) with a flat material, it would have been obvious to provide the connection wires made of a flat material as an alternative shape that allows the connections wires to be more securely attached to the heating element. 
Allowable Subject Matter
Claim 9 is allowed over the prior art of record.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG Y PAIK/Primary Examiner, Art Unit 3761